   Case: 1:19-cv-07785 Document #: 18 Filed: 02/05/21 Page 1 of 6 PageID #:1650




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 DAVID HERNANDEZ,

               Petitioner,                       No. 19 C 7785

        v.                                       Judge Thomas M. Durkin

 ANTHONY WILLS, Warden of Menard
 Correctional Center,

               Respondent.

                         MEMORANDUM OPINION AND ORDER

       An Illinois state court jury found David Hernandez guilty of first-degree

murder. He is serving an 80-year sentence at the Menard Correctional Center in

Illinois, in the custody of Warden Anthony Wills. Hernandez seeks a writ of habeas

corpus pursuant to 28 U.S.C. § 2254. The Warden answered the petition seeking its

dismissal. R. 9. Hernandez’s petition is denied and the Court declines to issue a

certificate of appealability.

                                   Background

       On Christmas morning 2002, Hernandez beat to death six-year-old Alma

Manjarrez. Hernandez lived with Alma and her mother Rosa, and an infant boy who

Hernandez and Rosa had together.

       At trial, Rosa testified that the night of Christmas Eve into early Christmas

morning, Hernandez became drunk and argued with Rosa. He began to beat her.

Alma attempted to intervene, and Hernandez beat her as well, punching her in the
   Case: 1:19-cv-07785 Document #: 18 Filed: 02/05/21 Page 2 of 6 PageID #:1651




stomach a number of times. Several hours later, Hernandez beat Rosa and Alma

again, and eventually put Alma outside in snowy, freezing weather without a coat.

      The medical examiner testified that she found more than 80 bruises all over

Alma’s body. She also found many hemorrhages under Alma’s skin and a blood clot

behind Alma’s kidney. The medical examiner testified further that almost all of the

bruises occurred within several hours of Alma’s death. She concluded that Alma died

of blunt trauma to the abdomen due to assault, and that hypothermia contributed to

her death as well.

                                      Analysis

      Hernandez makes two arguments: (1) the state court erred by denying his

request that the jury be instructed on a lesser included offense that his conduct was

reckless as opposed to intentional; and (2) his appellate counsel was ineffective.

      A.     Lesser Included Offense

      Habeas relief must be premised on a constitutional right or federal law. See 28

U.S.C. § 2254(a) (federal courts may grant a writ of habeas corpus only when the

petitioner is “in custody in violation of the Constitution or laws or treaties of the

United States”). But in non-capital cases like Hernandez’s, there is no constitutional

right to a jury instruction with lesser included offenses. See Beck v. Alabama, 447

U.S. 625, 638 n.14 (1979); Calloway v. Montgomery, 512 F.3d 940, 944 (7th Cir. 2008).

Nevertheless, failure to charge the jury with a lesser included offense can be a basis

for habeas relief if it causes a fundamental miscarriage of justice. See Robertson v.

Hanks, 140 F.3d 707, 710 (7th Cir. 1998). To establish a fundamental miscarriage of



                                          2
   Case: 1:19-cv-07785 Document #: 18 Filed: 02/05/21 Page 3 of 6 PageID #:1652




justice, the petitioner must demonstrate that had the omitted instruction been given,

it is improbable that he would have been convicted of the greater offense. See Everette

v. Roth, 37 F.3d 257, 262 (7th Cir.1994); Nichols v. Gagnon, 710 F.2d 1267, 1269 (7th

Cir. 1983).

      The facts here do not indicate that it is probable that Hernandez would have

been convicted of a lesser offense had such an instruction been given. Hernandez

argues that a reckless homicide instruction was appropriate because he was

intoxicated, and he did not intend to kill Alma. But this contention is undermined by

the fact that the state appellate court held that despite his intoxication Hernandez

was cognizant of and remembered his actions. See R. 10-1 at 5 (People v. Hernandez,

2014 WL 4101193, at *7 (Ill. App. Ct. Aug. 19, 2014)). The court also held that

regardless of the fact that Rosa, not Alma, was the immediate target of Hernandez’s

anger, a “severe, sustained beating” of a “six-year-old child belies any argument that

[Hernandez] acted with mere recklessness.” See R. 10-1 at 5. The only intent that can

reasonably be inferred from such heinous conduct is an intent to kill. No instruction

for the lesser included offense of reckless homicide was warranted.

      B.      Ineffective Assistance of Appellate Counsel

      Hernandez killed Alma in 2002. His trial was not until 2011. In the intervening

period, there was extensive discovery into and a hearing regarding his competency to

stand trial. Notably as part of this process, Hernandez’s counsel hired a psychologist

to travel to Mexico to interview witnesses.




                                          3
    Case: 1:19-cv-07785 Document #: 18 Filed: 02/05/21 Page 4 of 6 PageID #:1653




      On the day Hernandez’s trial was to begin, after the jury had been selected,

Hernandez made a pro se motion for new counsel, arguing that his attorneys were

ineffective because they were “work[ing] against me” and “always argues with me and

yells at me.” The trial court denied Hernandez’s motion, primarily because a claim of

“ineffective assistance” cannot be made without the prejudice to the defendant of

conviction. The court also noted that there was no reason to believe that Hernandez’s

counsel had been deficient, noting that his counsel had been working diligently on

the case for eight years, and that Hernandez’s last-minute motion could only be

construed as a delay tactic. On appeal, Hernandez’s appellate counsel did not raise

the trial court’s denial of Hernandez’s motion.

      In his subsequent post-conviction petition, Hernandez argued that his

appellate counsel was ineffective for failing to argue that the trial court should have

held a hearing regarding his ineffective assistance claim, pursuant to People v.

Krankel, 464 N.E.2d 1045 (1984). That case requires a hearing on ineffective

assistance claims under certain circumstances. The court rejected Hernandez’s

argument and denied his post-conviction petition. The appellate court affirmed for

the same reasons the trial court denied the motion in the first instance.

      Hernandez now seeks habeas relief for his appellate counsel’s alleged

ineffective assistance for not raising a Krankel claim on appeal. 1 This claim, however,



1To the extent Hernandez argues that his appellate counsel was ineffective for failing
to argue the state trial court erred in denying Hernandez’s motion for a new attorney
(as opposed to his request for a Krankel hearing), that claim is defaulted because
Hernandez did not raise it in briefing before the Illinois Appellate Court. McDowell
v. Lemke, 737 F. 3d 476, 482 (7th Cir. 2013) (“In Illinois, which has a two-tiered
                                           4
   Case: 1:19-cv-07785 Document #: 18 Filed: 02/05/21 Page 5 of 6 PageID #:1654




is based on the argument that the state courts failed to properly apply the state law

embodied in Krankel. That argument does not raise a constitutional issue and so is

not cognizable on federal habeas review. See Wilson v. Corcoran, 562 U.S. 1, 5 (2010)

(“[F]ederal habeas corpus relief does not lie for errors of state law.”); Antoine v.

Pfister, 2020 WL 5630423, at *19 (N.D. Ill. Sept. 21, 2020) (denying habeas petition

arguing ineffective assistance for failing to raise a Krankel claim). Therefore,

Hernandez’s ineffective assistance claim is rejected.

      C.     Certificate of Appealability

      Lastly, the Court declines to issue a certificate of appealability pursuant to 28

U.S.C. § 2253(c)(2). Rule 11(a) of the Rules Governing § 2254 Cases provides that the

district court “must issue or deny a certificate of appealability when it enters a final

order adverse to the applicant.” See Gonzalez v. Thaler, 132 S. Ct. 641, 649 n.5 (2012).

To obtain a certificate of appealability, a habeas petitioner must make “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This

demonstration “includes showing that reasonable jurists could debate whether (or,

for that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); see also Lavin v.

Rednour, 641 F.3d 830, 832 (7th Cir. 2011). For the reasons discussed, Hernandez




appellate review system, a petitioner must present a claim at each level of the state
court system, either on direct appeal or in post-conviction proceedings.”).
                                           5
   Case: 1:19-cv-07785 Document #: 18 Filed: 02/05/21 Page 6 of 6 PageID #:1655




has not made such a showing. Accordingly, certification of Hernandez’s claim for

appellate review is denied.

                                   Conclusion

       Therefore, Hernandez’s petition is denied and the Court declines to issue a

certificate of appealability.

                                                  ENTERED:


                                                  ______________________________
                                                  Honorable Thomas M. Durkin
                                                  United States District Judge
Dated: February 5, 2021




                                        6
